Citation Nr: 1422288	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  06-34 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, mood swings, and anxiety.

5.  Entitlement to an increased rating for right knee disability, rated as 10 percent for patellofemoral syndrome and 10 percent for instability.

6.  Entitlement to an increased rating for left knee disability, rated as 10 percent for patellofemoral syndrome and 10 percent for instability.  

7.  Entitlement to a rating in excess of 40 percent for degenerative disc and joint disease of the thoracolumbar spine.

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to June 1986, January 1997 to January 2000, and from January 2003 to October 2004.

These matters initially came before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a videoconference hearing before the Board in June 2010 with respect to his claims for service connection for right and left foot disabilities and the claim for increased rating for degenerative disc and joint disease of the thoracolumbar spine. A transcript of the hearing testimony is associated with the claims file. The Veterans Law Judge who conducted that hearing is no longer at the Board.

In September 2010, the Board remanded the issues of service connection for right and left foot disabilities and for increased rating for degenerative disc and joint disease of the thoracolumbar spine to the RO, via the Appeals Management Center in Washington, DC, for additional development.  

The Veteran was subsequently afforded another Board videoconference hearing with the undersigned Veterans Law Judge in January 2014, during which the claims discussed during the previous Board hearing, as well as the other matters listed on the title page, were addressed.  A transcript of the hearing is associated with the claims file.

As regards the Veteran's claim for service connection for psychiatric disability, the Board observes that the Veteran was denied service connection for PTSD in a January 2010 rating decision.   In June 2010, the Veteran filed a claim for service connection for a general psychiatric condition.  In an August 2010, the Veteran expressed that he would like to reopen his claim for PTSD.  During the September 2010 Board hearing, the Veteran testified that he experienced symptoms of depression and anxiety related to his service-connected back and knee disabilities, and additional records, including a psychiatric consultation associated with his previously denied claim for Social Security disability benefits.  Given that, pursuant to 38 C.F.R. § 3.156(b), any new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period, the Board will review the claim for service connection for PTSD claim on a de novo basis and has characterized the matter as listed on the title page.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board's review of the claims file reveals that additional development on the claims on appeal is warranted.

First, during the January 2014 Board hearing, the Veteran reported that he had recently been awarded disability benefits from the Social Security Administration (SSA). The Board notes that the claims file contains the records this federal agency used in a prior denial of his claim for disability benefits.  However, records concerning the more recent grant of SSA benefits have not been associated with the claims file.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).   Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal. See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).

The Veteran also indicated that he participated in a VA vocational rehabilitation program but was unable to complete his coursework due to his disabilities and was not allowed to continue in the program.  Since the Veteran is claiming that he is unable to work due to his service-connected disabilities, any evaluations or assessments that were conducted concerning the Veteran's ability to work in connection with his participation in the vocational rehabilitation program are relevant to his claim.  Moreover, since they are VA records, the Board has a duty to obtain these records.

The Veteran contends that he is entitled to service connection for a psychiatric disorder, to include PTSD, anxiety, and mood swings, as he believes that this disorder had its onset in service or is otherwise related to service or his service-connected knee and back disabilities.  The Veteran has related that he has experienced stressors related to his military occupational specialty in troop mobilization, as he felt responsible for sending soldier to war and sometimes death.  He also reported depressive symptoms related to pain and functional limitations from his back and knee disabilities and medications used to treat these disabilities.  Current treatment records document diagnosis and treatment of psychiatric disorder, variously diagnosed.  However, the Veteran has not been afforded a VA examination to determine the etiology of any current psychiatric disorder. 

The Board finds that a medical opinion would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Finally, as regards the claim for increased rating for right and left knee disabilities, the Board observes that the Veteran has been awarded separate evaluations for instability and patellofemoral syndrome for both knees.  In the April 2012 rating decision, the RO denied ratings in excess of 10 percent, each, for patellofemoral syndrome and instability for both knees.  The Veteran submitted a notice of disagreement reflecting his desire to appeal the rating decision with regard to his right knee and left knee conditions.  In May 2013, the RO issued a Statement of the Case only addressing the ratings assigned for instability of each knee, and not patellofemoral syndrome.  Given that the Veteran's notice of disagreement addresses the ratings assigned for both knees in general, and the claims file does not contain any Statement of the Case with respect to patellofemoral pain syndrome, the Board must therefore remand it for the issuance of a Statement of the Case. See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.

2.   Obtain a copy of the Veteran's vocational rehabilitation file, including any documents pertaining to the Veteran being found unsuitable for the program. 

3.  The AOJ should take appropriate steps to send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for increased ratings for thoracolumbar spine and right and left knee disabilities, and the claims for service connection for psychiatric disorder, sleep apnea, and right and left foot disabilities.  If the Veteran identifies any other pertinent medical records that have not been obtained, the RO should undertake appropriate development to obtain copies of those records. 

If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any and all psychiatric disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should identify all current psychiatric disorders, to include PTSD depression, mood swings, and anxiety.  For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disorder is causally or etiologically related to the Veteran's military service. 

With respect to PTSD, the RO should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  If there is a verified stressor or there is a stressor related to fear of hostile military or terrorist activity consistent with his service, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disorder was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected disabilities, to specifically include his right and left knee disabilities and thoracolumbar spine disability and any medication used to treat these disabilities.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible. 

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.  

5.  The AOJ should also issue a Statement of the Case that addresses the issue of entitlement to an increased rating for patellofemoral pain syndrome of the right and left knees. The Veteran should be informed that, in order to perfect an appeal as to these issues for review by the Board, he must file a timely an adequate Substantive Appeal following the issuance of the Statement of the Case.

6.  After completing all indicated development, and any additional development deemed warranted, the AOJ should readjudicate the claims on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



